Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 01/24/2022.   The changes and remarks disclosed therein were considered.
	An amendment of the drawing, the specification and claims 1, 2 and 3 has been amended.  Claim 7 have been canceled.  Claims 1-6 and 8-28 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/24/2022.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 01/24/2022 with respected to the rejection of Park Jin Su have been fully considered and are persuasive (see pages 14-16 of an amendment filed 01/24/22).  The rejection of Park Jin Su has been withdrawn.
Allowable Subject Matter
4.	Claims 1-6 and 8-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Park Jin Su, Ishizaki 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “multiplexer devices horizontally interposed between the first digit lines and the second digit lines in the first horizontal direction and each substantially confined within a horizontal area of a digit line exit region horizontally interposed between the strings of memory cells and the additional strings of memory cells in the first horizontal direction, the multiplexer devices in electrical communication with the first digit lines, the second digit lines, and page buffer devices” in a microelectronic device as claimed in the independent claim 1.  Claims 2 and 8 are also allowed because of their dependency on claim 1; or
Per claim 3: there is no teaching, suggestion, or motivation for combination in the prior art to “multiplexer devices horizontally interposed between the first digit lines and the second digit lines in the first horizontal direction, the multiplexer devices in electrical communication with the first digit lines, the second digit lines, and page buffer devices, each of the multiplexer devices individually comprising: a first transistor coupled to one of the first digit lines; and a second transistor coupled to one of the second digit lines” in a microelectronic device as claimed in the independent claim 3.  Claims 4-6 are also allowed because of their dependency on claim 3; or
Per claim 9: there is no teaching, suggestion, or motivation for combination in the prior art to “first digit lines coupled to the first vertically extending strings of memory cells of the first memory array; a second memory array region comprising a second memory array including second vertically extending strings of memory cells; second digit lines coupled to the second vertically extending strings of memory cells of the second memory array; and a memory cache region horizontally interposed the memory array regions, the memory cache region comprising: multiplexer devices coupled to the first digit lines and the second digit lines; and page buffer devices coupled to the multiplexer devices” in a microelectronic device as claimed in the independent claim 9.  Claims 10-16 are also allowed because of their dependency on claim 9; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “a first memory array comprising first strings of memory cells vertically extending through the stack structure; a second memory array comprising second strings of memory cells vertically extending through the stack structure; first digit lines coupled to the first strings of memory cells of the first memory array; second digit lines coupled to the second strings of memory cells of the second memory array; multiplexer devices horizontally interposed between and coupled to the first digit lines and the second digit lines; and a base structure vertically underlying the stack structure and comprising a control logic region including page buffer devices coupled to the multiplexer devices” in a memory device as claimed in the independent claim 17.  Claims 18-23 are also allowed because of their dependency on claim 17; or
Per claim 24: there is no teaching, suggestion, or motivation for combination in the prior art to “a memory device operably connected to the processor device and comprising: a stack structure comprising a vertically alternating sequence of conductive structures and insulative structures arranged in tiers, the stack structure including a staircase structure having steps comprising edges of the tiers; strings of memory cells vertically extending through the stack structure; first digit lines vertically overlying the stack structure and coupled to some of the strings of memory cells; second digit lines vertically overlying the stack structure and coupled to some other of the strings of memory cells; multiplexer devices horizontally interposed between and coupled to the first digit lines and the second digit lines; and a base structure vertically underlying the stack structure and comprising control logic circuitry including page buffer devices coupled to the multiplexer devices” in an electronic system as claimed in the independent claim 24.  Claims 25-28 are also allowed because of their dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.